UPON PETITION FOR REHEARING
We dismissed appellant’s Rule 3.-850, 33 F.S.A. appeal on October 30, 1973, and appellant has filed the instant petition for rehearing, wherein he complains about having been more severely sentenced after a new trial contrary to the pronouncements found in North Carolina v. Pearce, 395 U. S. 711, 89 S.Ct. 2072, 23 L.Ed.2d 656. These self-same matters were raised by this same appellant in a Rule 3.850, 33 F. S.A. petition which was denied in the trial court on July 17, 1972. This denial was appealed to this court in 268 So.2d 205 and we dismissed same at appellant’s behest on October 6, 1972. Furthermore, it is our view that the point, had it been brought on for consideration, was likely without merit as North Carolina v. Pearce, supra, is not *608to be applied retroactively, Michigan v. Payne, 1973, 412 U.S. 47, 93 S.Ct. 1966, 36 L.Ed.2d 736. Successive Rule 3.850, 33 F. S.A. petitions and appeals concerning the same facts and legal grievances or points cannot be considered. Fields v. State, Fla.App.1967, 202 So.2d 226.
The petition for rehearing is denied.